Aug 14 2013, 5:36 am

 Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

AMY KAROZOS                                     PATRICK M. RHODES
Greenwood, Indiana                              DCS Marion County Local Office
                                                Indianapolis, Indiana

                                                ROBERT J. HENKE
                                                DCS Central Administration
                                                Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION     )
OF THE PARENT CHILD RELATIONSHIP OF: )
                                     )
M.B. (Minor Child),                  )
                                     )
       and                           )
                                     )
B.B. (Mother),                       )
                                     )
       Appellant-Respondent,         )
                                     )
               vs.                   )               No. 49A05-1212-JT-649
                                     )
THE INDIANA DEPARTMENT OF            )
CHILD SERVICES,                      )
                                     )
       Appellee-Petitioner.          )


       APPEAL FROM THE MARION SUPERIOR COURT – JUVENILE DIVISION
                     The Honorable Marilyn Moores, Judge
                    The Honorable Larry Bradley, Magistrate
                       Cause No. 49D09-1208-JT-030733
                                             August 14, 2013

                   MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge


                                             Case Summary

       B.B. (“Mother”) appeals the termination of her parental rights to her daughter,

M.B. Mother challenges the trial court’s conclusion that the conditions resulting in

M.B.’s removal from her care will not be remedied. But Mother has a history of drug

abuse and was incarcerated on drug-related charges at the time of the termination hearing.

She had also failed to maintain contact with her daughter, communicate with authorities

involved in the termination case, and participate in the termination proceedings.

Mother’s rights to her three older children have also been terminated. This is sufficient

evidence to support the trial court’s decision to terminate Mother’s rights.

       Mother also argues, belatedly, that her due-process rights were violated at an

earlier stage in the proceedings involving M.B. But Mother raises these arguments for

the first time on appeal; thus, they are waived. Waiver aside, her due-process arguments

are not persuasive. We affirm.

                                    Facts and Procedural History

       Mother gave birth to M.B. in July 2011.1 Mother has a history of drug use and

M.B. had health issues at birth, including drug-withdrawal symptoms and feeding

difficulties that required a feeding tube. M.B. received specialized care in the neonatal


       1
           M.B.’s biological father does not participate in this appeal; he consented to M.B.’s adoption.
                                                      2
intensive-care unit for the first two months of her life. Hospital employees told Mother

that she needed to learn how to control M.B.’s feeding tube and that they would contact

child-protective services if Mother did not complete the necessary training. Mother

participated in some training, but she was forceful with M.B. and became frustrated when

she could not control the feeding tube. Mother never completed the entire training.

       Mother was also required to identify two alternate caregivers for M.B. due to her

special medical needs. Mother first identified M.B.’s maternal grandmother. But M.B.’s

maternal grandmother was not a suitable caregiver; she worked sixty hours per week and

did not complete the feeding-tube training. Mother suggested another caregiver for M.B.,

but that individual was also unsuitable; the man was seventy-two years old, had a history

of strokes and limited mobility, and was physically unable to complete the feeding-tube

training. Although Mother suggested additional caregivers, they were all unsuitable.

       By the end of September, M.B. was ready to be discharged from the hospital, but

no one had completed the medical training necessary to care for her. Hospital employees

contacted the local Marion County Department of Child Services (“MCDCS”). MCDCS

took custody of M.B. and placed her in foster care. MCDCS made a number of referrals

for Mother for services such as substance-abuse assessments, random drug screens,

home-based therapy, and home-based case management. Mother never participated in

any of these services. Tr. p. 25-26, 32.

       In September 2011, MCDCS filed a petition alleging that M.B. was a child in need

of services (“CHINS”). Mother appeared at an initial hearing and denied the allegations,

and the trial court appointed an attorney to represent Mother. Mother did not appear at a


                                            3
pre-trial hearing two months later, and her attorney told the trial court that she had been

unable to make contact with Mother. The court scheduled a fact-finding hearing for

January 2012. Mother did not appear at the fact-finding hearing and her attorney said

Mother had not responded to her letters. The court allowed counsel to withdraw. At the

conclusion of the hearing, the trial court adjudicated M.B. a CHINS. The trial court

ordered Mother to appear in court to receive service referrals.

       Mother was incarcerated on drug-related charges in February or March 2012.

Mother was first incarcerated at the Marion County jail, but she was later transferred to

the Morgan County jail. The CHINS proceedings continued, but Mother did not contact

MCDCS or appear at a permanency review hearing in August 2012. The court approved

a permanency plan of adoption for M.B.

       Meanwhile, M.B.’s foster-care placement had changed, and she was living with

Mother’s cousin, R.L. M.B. thrived in R.L.’s home. She no longer needed a feeding

tube, and she received occupational therapy to help develop healthy eating skills. She

was developing normally and was bonded to R.L. and the other members of the family.

R.L. hoped to adopt M.B.

       In August 2012, MCDCS filed a petition to terminate Mother’s parental rights.

Mother did not appear at the initial hearing on the termination petition, but the trial court

appointed an attorney for Mother. Mother also did not attend the evidentiary hearing on

the termination petition in November, but her attorney was present.




                                             4
         At the hearing, MCDCS presented additional evidence regarding Mother’s

substance-abuse issues.2 Before M.B.’s birth, Mother had been addicted to heroin, and

during her pregnancy, Mother tested positive for methadone, marijuana, and cocaine. At

the time of the hearing, Mother was still incarcerated. The MCDCS caseworker assigned

to the case, Chatarra Johnson, recommended termination of Mother’s parental rights.

Johnson said that Mother had never demonstrated an ability to care for M.B. and had not

addressed her substance-abuse issues. Id. at 27-28. Johnson confirmed that M.B. was

well cared for in her foster home and had developed a bond with her foster family. Id. at

29. The guardian ad litem (“GAL”) assigned to the case, Chris Crowder, also

recommended terminating Mother’s rights, saying that M.B. was happy and healthy and

that her foster family could provide a permanent home where M.B.’s emotional and

physical needs would be met. Id. at 37-38.

         At the end of September, the trial court entered its order with findings terminating

Mother’s parental rights. Appellant’s App. p. 14-16.

         Mother now appeals.

                                    Discussion and Decision

         On appeal, Mother argues that her due-process rights were violated at the CHINS

stage.       She also challenges the sufficiency of evidence underlying the trial court’s

decision to terminate her parental rights.

                                 I. Mother’s Due Process Rights




         DCS admitted a number of exhibits with this information. Mother’s attorney did not object to
         2

the admission of these exhibits, see Tr. p. 4, and Mother does not challenge their admission on appeal.
                                                  5
       Mother argues that her due-process rights were violated at the CHINS stage

because M.B. was adjudicated a CHINS without notice to Mother and because the trial

court ordered her to appear in court to receive services, rather than ordering services at

the time of the CHINS disposition. Appellant’s Br. p. 16-17. Mother did not raise any

challenge to the CHINS proceedings at the termination stage; instead, she raises her due-

process argument for the first time on appeal.

       The State must satisfy the requirements of the Due Process Clause of the

Fourteenth Amendment to the United States Constitution when it seeks to terminate the

parent-child relationship. Castro v. State Office of Family & Children, 842 N.E.2d 367,

375 (Ind. Ct. App. 2006) (citation omitted), trans. denied. “Due process requires notice,

an opportunity to be heard, and an opportunity to confront witnesses.” Id. Before an

action affecting a party’s interest in life, liberty, or property protected by the Due Process

Clause proceeds, the State, at a minimum, must provide notice reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of the action and

afford them an opportunity to present their objections. Id. Any procedural irregularities

in a CHINS proceeding may be of such significance that they deprive a parent of

procedural due process with respect to the termination of his or her parental rights. Id.

Nevertheless, a parent may waive a due-process claim in a CHINS or termination

proceeding by raising that claim for the first time on appeal. McBride v. Monroe Cnty.

Office of Family & Children, 798 N.E.2d 185, 194-95 (Ind. Ct. App. 2003); see also In re

K.S., 750 N.E.2d 832, 834 n.1 (Ind. Ct. App. 2001) (by raising issue for first time on

appeal, mother waived due-process claim that trial court violated her rights in failing to


                                              6
follow statutory requirements governing permanency hearings, case plans, and

dispositional orders).

        Mother had a court-appointed attorney throughout the termination proceedings but

never raised a CHINS due-process claim. Because she does so for the first time on

appeal, she has waived her constitutional challenge. See McBride, 798 N.E.2d at 194-95.

Wavier aside, Mother’s claims have no merit. She first argues that she was denied due

process when M.B. was adjudicated a CHINS without notice to her. But Mother invited

any error of which she now complains. The doctrine of invited error provides that a party

may not take advantage of an error that she commits, invites, or which is the natural

consequence of her own neglect or misconduct. C.T. v. Marion Cnty. Dep’t of Child

Servs., 896 N.E.2d 571, 588 (Ind. Ct. App. 2008) (citation omitted).

        The record shows that Mother appeared at the initial CHINS hearing and signed

the original rights-advisement form. Appellant’s App. p. 28-29. Mother then failed to

respond to letters sent to her by the attorney representing her in the CHINS case. By

failing to communicate with counsel despite knowledge of the ongoing CHINS

proceedings, Mother has invited the alleged error of which she now complains, and

invited error is not reversible error. Id. (No reversible error where father was absent from

termination hearing but was represented by his attorney; “in failing to respond to his

attorney’s letters or to communicate with his attorney prior to the termination hearing,

despite his actual knowledge of the hearing, [father] has invited the alleged error of

which he now complains.”).3


        3
          Citing Indiana Code section 31-34-19-10, Mother also states that the trial court must accompany
its dispositional decree with written findings and conclusions concerning the child’s needs and a parental
                                                    7
        Mother also argues that she was denied due process because the trial court ordered

her to appear in court to receive services, rather than ordering services at the time of the

CHINS disposition. Because she never appeared in court, the trial court never ordered

services.    But we have previously explained that “the provision of services is not a

requisite element of our parental rights termination statute, and thus even a complete

failure to provide services would not serve to negate a necessary element of

the termination statute and require reversal.” In re E.E., 736 N.E.2d 791, 796 (Ind. Ct.

App. 2000). Mother therefore cannot attack the termination order based on the fact that

she was not provided services in the underlying CHINS case. This Court has also made

clear that a parent may not “sit idly by without asserting a need or desire for services”

and then successfully argue on appeal that she was denied services to assist her with

parenting. In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000). But that is exactly

what happened here. DCS offered Mother services after the initial CHINS filing, but she

refused to participate in those services. And even if the trial court had erred by not

ordering services for Mother at disposition, Mother fails to show how she was harmed by

the trial court’s actions. If Mother wished to receive services, she could have simply

appeared in court—but she never did. We find no error here.

                                 II. Termination of Parental Rights

        The Fourteenth Amendment to the United States Constitution protects the

traditional right of parents to establish a home and raise their children. In re I.A., 934

participation plan. Appellant’s Br. p. 18. But that requirement was met here; the trial court concluded
that M.B. was a CHINS based on the evidence in the record and indicated that Mother could receive
services by appearing in court. See Petitioner’s Exh. 6. To the extent Mother also implies that the trial
court did not comply with Section 31-34-19.6.1, she does not explain how the trial court erred or how this
alleged error harmed her. See Appellant’s Br. p. 18. Thus, we find no error here.
                                                    8
N.E.2d 1127, 1132 (Ind. 2010). “A parent’s interest in the care, custody, and control of

his or her children is ‘perhaps the oldest of the fundamental liberty issues.’” Id. (quoting

Troxel v. Granville, 530 U.S. 57, 65 (2000)). “Indeed[,] the parent-child relationship is

‘one of the most valued relationships in our culture.’” Id. (quoting Neal v. DeKalb Cnty.

Div. of Family & Children, 796 N.E.2d 280, 285 (Ind. 2003)). Nevertheless, parental

rights are “not absolute and must be subordinated to the child’s interests when

determining the proper disposition of a petition to terminate parental rights.” Id. (citing

In re D.D., 804 N.E.2d 258, 264-65 (Ind. Ct. App. 2004), trans. denied).

       When reviewing the termination of parental rights, we will not reweigh the

evidence or judge the credibility of the witnesses. Bester v. Lake Cnty. Office of Family

& Children, 839 N.E.2d 143, 147 (Ind. 2005) (citation omitted). Instead, we consider

only the evidence and reasonable inferences that are most favorable to the judgment. Id.

Here, the trial court made specific findings and conclusions in its termination order.

When a trial court enters specific findings of fact and conclusions thereon, we apply a

two-tiered standard of review. First, we determine whether the evidence supports the

findings, and second, we determine whether the findings support the judgment. Id. We

will set aside the court’s judgment terminating a parent-child relationship only if it is

clearly erroneous. Id. Clear error is that which leaves us with a definite and firm

conviction that a mistake has been made. In re A.B., 888 N.E.2d 231, 235 (Ind. Ct. App.

2008) (citation omitted), trans. denied.

       In Indiana, before parental rights may be involuntarily terminated, the State is

required to allege and prove, among other things:


                                             9
       (B)    that one (1) of the following is true:

              (i)     There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for placement
                      outside the home of the parents will not be remedied.

              (ii)    There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of
                      the child.

              (iii)   The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services;

       (C)    that termination is in the best interests of the child; and

       (D)    that there is a satisfactory plan for the care and treatment of the
              child.

Ind. Code § 31-35-2-4(b)(2). In addition, the State has the burden of pleading and

proving each element of Indiana Code section 31-35-2-4(b) by “‘clear and convincing

evidence’” before the trial court can involuntarily terminate parental rights. In re G.Y.,

904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2). On appeal,

Mother challenges the sufficiency of the evidence supporting the trial court’s judgment as

to subsection (B) of the termination statute detailed above. See I.C. § 31-35-2-4(b)(2)(B).

       Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive. The trial

court therefore had to find only that one of the three requirements of subsection 2(B) had

been met before terminating Mother’s parental rights. In re L.V.N., 799 N.E.2d 63, 69

(Ind. Ct. App. 2003). Nevertheless, the trial court found sufficient evidence had been

presented to satisfy the evidentiary requirements of subsections 2(B)(i) and 2(B)(ii).

Because we find it dispositive, we address only whether the evidence shows that there is

a reasonable probability that the conditions resulting in the child’s removal or continued


                                              10
placement outside Mother’s care will not be remedied.           See Ind. Code § 31-35-2-

4(b)(2)(B)(i).

       When making this determination, a trial court must judge a parent’s fitness to care

for his or her child at the time of the termination hearing, taking into consideration

evidence of changed conditions. In re I.A., 903 N.E.2d 146, 154 (Ind. Ct. App. 2009)

(citations omitted). The court must also evaluate the parent’s habitual patterns of conduct

to determine whether there is a substantial probability of future neglect or deprivation of

the child. Id. Similarly, courts may consider evidence of a parent’s prior criminal

history, drug and alcohol abuse, history of neglect, and failure to provide support. Id.

The trial court may also consider the services offered to the parent and the parent’s

response to those services, as evidence of whether conditions will be remedied. Id.

Specific instances of a parent’s character, including evidence regarding previous

termination of parental rights, is also admissible evidence in a termination proceeding. In

re D.G., 702 N.E.2d 777, 780 (Ind. Ct. App. 1998).

       The purpose of terminating parental rights is not to punish the parent but to protect

the children involved. In re D.B., 942 N.E.2d 867, 872 (Ind. Ct. App. 2011) (citing In re

K.S., 750 N.E.2d at 832). The involuntary termination of parental rights is the most

extreme sanction a court can impose on a parent because termination severs all of a

parent’s rights to his or her children. Id. (citing In re R.H., 892 N.E.2d 144, 149 (Ind. Ct.

App. 2008)).     “Termination of parental rights is therefore intended as a last resort,

available only when all other reasonable efforts have failed.” Id.




                                             11
       In determining that there is a reasonable probability that the conditions resulting in

the child’s removal or continued placement outside Mother’s care will not be remedied,

the trial court cited Mother’s substance-abuse issues, her failure to participate in any

services to address those issues, her failure to participate in the CHINS or termination

proceedings, and her failure to maintain contact with M.B. or MCDCS. Appellant’s App.

p. 15. The court also noted that Mother’s parental rights to her three other children have

been terminated. Id.

       Mother argues that there was insufficient evidence of her fitness to care for M.B.

at the time of the termination hearing because no one had visited her in jail to see if she

had participated in any services there. Appellant’s Br. p. 11-12. She argues that the

burden of proving changed conditions was therefore improperly placed on her. Mother is

correct that DCS, not the parent, carries the burden of proving that the parent is unfit to

care for her child at the time of the termination hearing. But we do not think this requires

DCS to disprove an argument that Mother never made. Put differently, MCDCS did not

have to prove that Mother had not completed services when Mother herself never claimed

to have done so.

       And Mother’s participation in services—or lack thereof—was only one aspect of

the trial court’s reasoning. There was other evidence of Mother’s fitness to care for M.B.

at the time of the hearing, and it supported termination of her rights: Mother has a history

of drug abuse and was incarcerated on drug-related charges at the time of the termination

hearing, making her physically unable to parent M.B. Other than the initial CHINS

hearing, Mother did not attend any of the CHINS or termination proceedings, and she did


                                             12
not maintain contact with M.B. or MCDCS. Notably, Mother does not argue that she was

unable to attend court proceedings or communicate with her daughter or MCDCS.

Finally, her parental rights to her three other children have been terminated.

       Under these circumstances, we cannot say that the trial court erred in determining

that MCDCS had established that the conditions resulting in M.B.’s removal would not

be remedied. Because we conclude that the evidence was sufficient to support the court’s

determination, we need not consider whether the continuation of the parent-child

relationship poses a threat to M.B.’s well-being as MCDCS has satisfied the requirements

of Indiana Code section 31-35-2-4(b)(2)(B) by clear and convincing evidence.

       Affirmed.

BAKER, J., and FRIEDLANDER, J., concur.




                                             13